Motion to confirm the report of the Referee, recommending that respondent be disbarred. The Referee in his report finds respondent guilty on a number of charges of mishandling and misapplying clients’ funds, knowingly issuing bad checks, neglect of clients’ interests, and of other professional misconduct in his dealings with clients and their moneys. The Referee further finds that respondent’s explanation of his conduct was neither credible nor acceptable as an excuse, and he recommends that respondent be disbarred. In our opinion, the evidence adduced amply sustains the findings of the Referee and justifies his recommendation. Accordingly, the motion to confirm the Referee’s report is granted; respondent is disbarred; and his name is ordered to be struck from the roll of attorneys. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.